      Case 3:21-cv-00869-S Document 1 Filed 04/15/21                Page 1 of 9 PageID 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 LIESL D. HOOVER                                   §
                                                   §
                                     Plaintiff,    §
                                                   §
 v.                                                §
                                                   §
 FREEDOMROADS, LLC D/B/A                           §    Civil Action No.: _____________
 CAMPING WORLD ALVARADO                            §
                                                   §
                                                   §
                                   Defendant.      §
                                                   §    JURY TRIAL DEMANDED
                                                   §

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT.


         Plaintiff, Liesl D. Hoover (“Hoover” or “Plaintiff”), by counsel, brings this action against

Defendant, FreedomRoads, LLC d/b/a Camping World Alvarado (“FreedomRoads” or

“Defendant”). For causes of action Plaintiff respectfully shows the Court as follows:



                                                  I.

                                        INTRODUCTION

       1.01    Plaintiff would show the Court that Defendant wrongfully demoted her from her

job because Defendant wanted a man in her position.




Plaintiff’s Original Complaint
Liesl D. Hoover v. Freedomroads, LLC d/b/a Camping World Alvarado                              Page 1
     Case 3:21-cv-00869-S Document 1 Filed 04/15/21                 Page 2 of 9 PageID 2



                                                 II.

                                          THE PARTIES

       2.01    Plaintiff Hoover is a citizen of Texas who can be contacted in care of her

undersigned counsel of record.

       2.02    Defendant FreedomRoads, LLC d/b/a Camping World Alvarado is a foreign for-

profit corporation with its Texas address at 5201 S. I-35 W, Alvarado, Texas, 76009. Defendant

can be served through its registered agent for service of process in Texas C T Corporation System,

1999 Bryan Street, Suite 900, Dallas, Texas, 75201.



                                                 III.

                                 JURISDICTION AND VENUE

       3.01    Pursuant to 28 U.S.C. §1331, jurisdiction is appropriate in the United States District

Court for the Northern District of Texas as this action involves a question of the application of

federal law, namely TITLE VII, 42 U.S.C. 2000e, et seq.

       3.02    Venue for all causes of action stated herein lies in the Northern District of Texas

because the acts alleged in this Complaint took place, in whole or in part, within the boundaries of

this District pursuant to 28 U.S.C. §1391.



                                               IV.

                                  FACTUAL ALLEGATIONS

       4.01    Plaintiff was hired on at FreedomRoads, LLC d/b/a Camping World Alvarado on

February 24, 2020 to be the Service Director. Plaintiff’s pay plan upon being hired was as follows:



Plaintiff’s Original Complaint
Liesl D. Hoover v. Freedomroads, LLC d/b/a Camping World Alvarado                              Page 2
     Case 3:21-cv-00869-S Document 1 Filed 04/15/21                 Page 3 of 9 PageID 3



$48,500 base salary, with a variable of 2% gross profit of entire service department + 4% of OEM

(manufacturer) parts + .5% of Camping World Retail Parts. Plaintiff was told upon hire by Jay

Belcher that she would make a total of approximately $114,000 - $120,000 her first year as the

Service Director.

        4.02    In March of 2020 Plaintiff surpassed the goal set for her by bringing in $223,000

in revenue for the Service Department . In April, the goal set for Plaintiff was $170,000. However,

Plaintiff brought in $182,000, again surpassing her goal. In May, 2020 the goal set for Plaintiff

was $200,000. Plaintiff brought in $208,000 in revenue, again surpassing the set goal for that

month. During the three months that Plaintiff was the Service Director Plaintiff consistently met

the goals set for her and her department. Plaintiff’s department was able to achieve its goals in

spite of the pandemic and losing almost half of the staff due to a reduction in workforce.

        4.03    During Plaintiff’s time as Service Director Plaintiff did not receive any writeups

and was never counseled for any wrongdoings. Plaintiff was only told what a great job she was

doing, and to keep it up. Plaintiff was told on multiple occasions by Jay Belcher and Juan Tejeda

that she was an asset to Camping World and that Plaintiff would go far in the company.

        4.04    On May 22, 2020, Plaintiff was informed by an employee at a competing RV

dealership that Plaintiff was being replaced as Service Director. Plaintiff waited a couple of days

to see if anyone from Camping World would talk to Plaintiff about being replaced. No one did.

        4.05    Jay Belcher, the Regional Service Director called Plaintiff and asked her if she was

ok. Plaintiff responded with “No, I’m not ok.” Plaintiff informed him what she heard about being

replaced. Belcher then proceeded to tell Plaintiff that he could not explain why she was being

replaced, and that it was not set in stone as of yet.



Plaintiff’s Original Complaint
Liesl D. Hoover v. Freedomroads, LLC d/b/a Camping World Alvarado                             Page 3
      Case 3:21-cv-00869-S Document 1 Filed 04/15/21                  Page 4 of 9 PageID 4



        4.06    During the week of May 25th – June 1st 2020, Plaintiff had multiple conversations

with both Jay Belcher and Mike Wolfe. Plaintiff made it very clear to both of them that she did

not understand why she was being replaced. Jay Belcher’s only explanation was, “TJ (Tommy

Smith) wants Cody Stone. I can’t explain it.”

        4.07    On May 28th, it was confirmed that Cody Stone would be coming to Camping

World to replace Plaintiff. Plaintiff was given this confirmation by employees at the competing

RV dealership once again.

        4.08    Plaintiff immediately called Jay Belcher and told him that she knew it was a done

deal. He acted surprised and stated “How do you know this?” He then sent Plaintiff a text message

and told Plaintiff that Mike Wolfe was on his way to talk to Plaintiff. There were several people

in Plaintiff’s office at the time.

        4.09    Mike Wolfe entered Plaintiff’s office, leaned over Plaintiff’s office chair and stated,

“So I guess you know it’s a done deal?” Plaintiff stated that she did know. He then turned and left

Plaintiff’s office with no explanation as to why or when.

        4.10    Jay Belcher called Plaintiff about an hour or so later and said that Plaintiff could

choose between being a service advisor, or the Collision Manager. After a few minutes of thinking

and speaking with her husband, Plaintiff called him back and said she would rather choose the

Collision position. (Plaintiff was not listed as a Collision Manager. Plaintiff was listed as a

Collision Advisor in ADP.) It was during that phone call that Belcher informed Plaintiff that Cody

Stone’s first day would be June 8, 2020. Plaintiff was devastated because she had worked so hard

only to be replaced by Cody Stone.

        4.11    On May 29, 2020, Plaintiff was called into a Zoom meeting at 1:00pm with Jay



Plaintiff’s Original Complaint
Liesl D. Hoover v. Freedomroads, LLC d/b/a Camping World Alvarado                               Page 4
     Case 3:21-cv-00869-S Document 1 Filed 04/15/21                    Page 5 of 9 PageID 5



Belcher, Mike Wolfe, and Adam (Colby) Ratliff. The Zoom meeting was with all of the Service

Directors, General Managers, and Regional Managers. Marcus Lemonis, CEO of Camping World,

stated during this meeting that he was giving every Service Director $10,000 in Camping World

stock as a way of saying Thank You for working so hard during the COVID-19 pandemic.

        4.12   When the meeting was over, Plaintiff asked both Jay Belcher and Mike Wolfe if

she was going to receive the stock since she was no longer going to be the Service Director as of

June 8, 2020. They both stated that yes, Plaintiff would get the $10,000 in stock because Plaintiff

was still the Service Director at the time it was given. Plaintiff never received the stock.

        4.13   On Monday, June 15, 2020 Plaintiff was called into Mike Wolfe’s office. He began

by telling Plaintiff that he knew that she was not happy and that he could tell she was angry. He

said “Look, there’s not a person here that doesn’t know that what happened to you was a bad deal.

What they did to you was a dick move.” Plaintiff agreed with him. He then said “But you need to

change your attitude. Deal with it. Get over it. I don’t want you to get the reputation here of having

a bad attitude.” Plaintiff responded with, “Yes Sir.” It was at this moment that Plaintiff knew she

could not go to Human Resources to file a complaint. Plaintiff was going to be labeled a “bad

attitude.”

        4.14   Plaintiff worked very hard for Defendant. Plaintiff met or exceeded her goals.

Plaintiff worked 6-7 days a week in order to do her job and do it well. Plaintiff’s career with

Camping World was taken away from her with no explanation and to no fault of her own. It is not

fair, and it is wrong. Plaintiff became depressed and suffered from insomnia, Plaintiff worried all

of the time about bills. Plaintiff had to figure out how her bills are going to get paid. As a Collision

Advisor, Plaintiff’s pay plan is as follows: $32,500 per year base salary, and 6% gross profit of



Plaintiff’s Original Complaint
Liesl D. Hoover v. Freedomroads, LLC d/b/a Camping World Alvarado                                Page 5
      Case 3:21-cv-00869-S Document 1 Filed 04/15/21                Page 6 of 9 PageID 6



only work orders billed to Collision. Plaintiff’s pay has been decreased by approximately $81,000

per year.

        4.12    Plaintiff believes that there is only one reason she was replaced as the Service

Director. Defendant wanted a male for the position. Plaintiff believes that she was discriminated

against for simply being a female. It was not because Plaintiff wasn’t doing the job that she was

hired to do. Plaintiff’s numbers speak for themselves. Plaintiff was dedicated, determined, and

loyal to Camping World. Plaintiff’s staff was provided a work environment that people enjoyed

working in. Plaintiff’s department hit their goals – every single month. Plaintiff worked hard and

did the job she was hired to do and did it well.



                                                   V.

                                          FIRST COUNT

                            DISCRIMINATION BECAUSE OF SEX
                    IN VIOLATION OF TITLE VII, 42 U.S.C. 2000e, et seq.

        5.01    The foregoing paragraphs of this Complaint are incorporated in this count as fully

as if set forth at length herein.

        5.02    Plaintiff is an employee within the meaning of Title VII and belongs to a class

protected under the statute, namely females. 42 U.S.C. §2000e(f).

        5.03    Defendant is an employer within the meaning of Title VII. 42 U.S.C. §2000e(b).

        5.04    Defendant intentionally discriminated against Plaintiff because of her gender in

violation of Title VII by creating a work environment hostile to women which subjected Plaintiff

to harassment based upon her gender.




Plaintiff’s Original Complaint
Liesl D. Hoover v. Freedomroads, LLC d/b/a Camping World Alvarado                           Page 6
     Case 3:21-cv-00869-S Document 1 Filed 04/15/21                  Page 7 of 9 PageID 7



       5.05    Plaintiff timely filed with the Equal Employment Opportunity Commission

(EEOC) a charge of discrimination against Defendant. Plaintiff received a notice of the right to

sue from the EEOC within 90 days of the filing of this complaint which is attached hereto as

Exhibit A.

       5.06    As a direct and proximate result of Defendant’s conduct, Plaintiff suffered the

following injuries and damages.

               a.      Plaintiff was demoted. Plaintiff lost front pay and back pay.

               b.      Plaintiff suffered damages to Plaintiff’s benefits.

               c.      Plaintiff suffered mental anguish and emotional distress.

       5.07    Plaintiff is entitled to an award of attorney fees and costs under Title VII, 42 U.S.C.

§2000e-5(k).

       5.08    Defendant violated Title VII by discriminating against Plaintiff in connection with

compensation, terms, conditions or privileges of employment because of Plaintiff’s sex. At

Defendant, Plaintiff was subjected to a continuous course of harassment, and worked in a sexually

hostile environment.

       5.09    Such discrimination by Defendant against Plaintiff was intentional. Discrimination

was a motivating factor in Defendant’s actions. Accordingly, Plaintiff is entitled to recover

damages from Defendant for back pay, front pay, past and future pecuniary losses, emotional pain

and suffering, inconvenience, loss of enjoyment of life and other nonpecuniary losses. Further,

this discrimination was done by Defendant with malice or with reckless indifference to Plaintiff's

federally protected rights. Plaintiff is therefore also entitled to recover punitive damages.




Plaintiff’s Original Complaint
Liesl D. Hoover v. Freedomroads, LLC d/b/a Camping World Alvarado                               Page 7
     Case 3:21-cv-00869-S Document 1 Filed 04/15/21                   Page 8 of 9 PageID 8



                                                   VI.

                                          SECOND COUNT

          UNLAWFUL RETALIATION IN VIOLATION OF 42 U.S.C. § 2000(c) ET SEQ

         6.01      The foregoing paragraphs in this Complaint are incorporated in this count by

reference as fully as if set forth at length herein.

        6.02     Pursuant to 42 USC section 2000(c) et seq., an employer commits an unlawful

employment practice if the employer retaliates or discriminates against a person who opposes a

discriminatory practice; makes or files a charge; files a complaint; or testifies, assists, or

participates in any manner in an investigation, proceeding, or hearing.

        6.03    Defendant retaliated and discriminated against Plaintiff after she complained to

Defendant about being demoted and replaced by a man solely because she is a woman.

        6.04    Following Plaintiff’s complaint, Defendant unfairly criticized Plaintiff.

        6.05. Defendant knowingly and willfully retaliated against Plaintiff for her protected

activity in violation of Title VII.

        6.06    Defendant’s conduct was malicious and/or taken with reckless disregard for

Plaintiff’s rights. It was foreseeable by Defendant that Plaintiff would suffer harm as a result

of the retaliation and discrimination.

        6.07    Plaintiff has suffered the damages specified supra.

                                                   VII.

                                         JURY TRIAL DEMANDED

        7.01    PLAINTIFF DEMANDS A TRIAL BY JURY.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that on final trial, Plaintiff have and recover the following relief


Plaintiff’s Original Complaint
Liesl D. Hoover v. Freedomroads, LLC d/b/a Camping World Alvarado                             Page 8
     Case 3:21-cv-00869-S Document 1 Filed 04/15/21                  Page 9 of 9 PageID 9



against Defendant:

   1) Judgment against Defendant for actual damages, including lost wages and benefits (both
      back pay and front pay), and damage to past and future earnings capacity, the sum to be
      determined at time of trial;

   2) Compensatory damages, including mental and emotional distress, loss of enjoyment of
      life, and inconvenience Plaintiff has experienced and endured as a result of the
      discriminatory actions of Defendant;

   3) Reinstatement;

   4) The costs and expenses incurred by Plaintiff in seeking new employment;

   5) Attorneys’ fees;

   6) Punitive damages;

   7) Such other and further relief as Plaintiff shall be entitled to receive.




Dated: April 15, 2021


                                  Respectfully submitted,

                                  KILGORE & KILGORE, PLLC


                                          W. D. Masterson
                                    By: ___________________________
                                         W.D. Masterson
                                         State Bar No. 13184000
                                         wdm@kilgorelaw.com
                                         3109 Carlisle Street
                                         Dallas, Texas 75204
                                         Telephone: 214/969-9099
                                         Telecopier: 214/953-0133
                                         ATTORNEYS FOR THE PLAINTIFF
                                         LIESL D. HOOVER




Plaintiff’s Original Complaint
Liesl D. Hoover v. Freedomroads, LLC d/b/a Camping World Alvarado                       Page 9
